UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8063


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREA BLOODWORTH, a/k/a Andre Thettle Green,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:06-cr-00337-TLW-1; 4:12-cv-02007-TLW)


Submitted:   May 29, 2014                  Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea Bloodworth, Appellant Pro Se.   Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andrea Bloodworth seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion and

the amendments thereto.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.    § 2253(c)(1)(B)           (2012).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this       standard       by      demonstrating       that

reasonable      jurists      would       find    that     the      district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on    procedural         grounds,       the    prisoner      must

demonstrate     both    that      the    dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Bloodworth         has    not     made     the        requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3